PRITCHARD, Presiding Judge.
On this appeal from a denial of his motion to vacate conviction and sentence under Rule 27.26, appellant contends solely that the trial court was clearly erroneous in so ruling in that it failed to make an explicit finding on appellant’s contention that his guilty plea (to the charge of armed robbery) “was induced by his attorneys with assurances that probation would be granted” and that his sentence would not exceed 5 years.
At the hearing, one of appellant’s trial counsel testified that he had not told him that the state and the trial judge had agreed that he would receive probation, or that he would receive a 5 year sentence or be placed on probation, or that the trial court would follow either his or the prosecutor’s recommendation as to punishment. Co-counsel testified similarly that he had never told appellant that he had spoken to the trial judge; or that the trial judge had agreed to place appellant on probation. He explained to appellant that the court was not bound by any recommendation from appellant’s counsel, and that the court had *702the power to sentence him to any punishment within the range allowed by law.
The trial court’s findings on the issue were responsive to the evidence here presented, and were adequate. Compare Thomas v. State, 512 S.W.2d 116, 121 (Mo. banc 1974). The appeal here is entirely without merit, and an extended opinion would be utterly without precedential value. Rule 84.16(b) (as amended May 6, 1976, effective Jan. 1, 1977).
The judgment is affirmed.
All concur.